                                             Case 3:20-mc-80003-WHO Document 2 Filed 01/07/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KUANG-BAO P. OU-YOUNG,                              Case No. 20-mc-80003-WHO
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE PRE-FILING REVIEW
                                                  v.                                         AND DISMISSING CASE
                                   9

                                  10     PAUL SINGH GREWAL, ET AL,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On December 20, 2013, Judge Edward M. Chen issued an order declaring plaintiff Kuang-

                                  14   Bao P. Ou-Young to be a vexatious litigant and directing pre-filing screening of any complaint

                                  15   filed by Ou-Yong involving certain statutes and parties. See Vexatious Litigant Order, Case No.

                                  16   13-cv-04442 [Dkt. No. 40]. In particular, Judge Chen ordered that Ou-Young “must obtain leave

                                  17   of court before filing any further suits alleging any violations of the federal criminal statutes,

                                  18   pursuant to 18 U.S.C. § 1512(b), 18 U.S.C. § 1512 (c), and 18 U.S.C. § 371, and the FTCA,

                                  19   codified at 28 U.S.C. § 2671 et seq., involving parties that he named in the current case, or Ou-

                                  20   Young I, Ou-Young II, Ou-Young III, and Ou-Young IV, previously filed in this Court.” Id. at 16-

                                  21   17.

                                  22             In the six years following Judge Chen’s issuance of the Vexatious Litigant Order, Ou-

                                  23   Young has filed more than two dozen meritless actions in this district, many asserting claims

                                  24   against federal judges based on their rulings. Accordingly, on December 5, 2019, Judge Beth

                                  25   Labson Freeman issued another order requiring Ou-Young obtain leave of court before filing any

                                  26   complaint against federal judges. See Order Requiring Pre-Filing Review, Case No. 19-cv-07000-

                                  27   BLF [Dkt. No. 26].

                                  28            On January 7, 2020, Ou-Young submitted a complaint for pre-filing review in the above-
                                          Case 3:20-mc-80003-WHO Document 2 Filed 01/07/20 Page 2 of 2




                                   1   captioned matter. Ou-Young purports to bring six constitutional claims against largely the same

                                   2   defendants involved in Ou-Young III, where he “sued employees of the United States Patent and

                                   3   Trademark Office because they rejected his patent application for ‘High Volume Dripping

                                   4   Hoses.’” Vexatious Litigant Order at 3. The court in Ou-Young III granted defendants’ motion to

                                   5   dismiss with prejudice and denied Ou-Young’s motions to disqualify Magistrate Judge Paul Singh

                                   6   Grewal and for summary judgment. Id. Ou-Young again attempts to sue, among others,

                                   7   employees of the United States Patent and Trademark Office and against former-Magistrate Judge

                                   8   Grewal for dismissing his prior suit. In light of this, after review I find that the complaint does not

                                   9   state a potentially cognizable claim.

                                  10          Therefore, in accordance with the Vexatious Litigant Order by Judge Chen and the Order

                                  11   Requiring Pre-Filing Review by Judge Freeman, the Clerk is directed not to accept the complaint

                                  12   for filing. This action is dismissed.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 7, 2020

                                  15

                                  16
                                                                                                     William H. Orrick
                                  17                                                                 United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
